 




EXHIBIT 10.1

EMPLOYMENT AGREEMENT







THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of December 2,
2019 (the “Effective Date”), between Aspen Group, Inc., a Delaware corporation
(the “Company”), and Frank J. Cotroneo (the “Executive”).




WHEREAS, in its business, the Company has acquired and developed certain trade
secrets, including, but not limited to, proprietary processes, sales methods and
techniques, and other like confidential business and technical information,
including but not limited to, technical information, design systems, pricing
methods, pricing rates or discounts, processes, procedures, formulas, designs of
computer software, or improvements, or any portion or phase thereof, whether
patented, or not, or unpatentable, that is of any value whatsoever to the
Company, as well as information relating to the Company’s Services (as defined),
information concerning proposed new Services, market feasibility studies,
proposed or existing marketing techniques or plans (whether developed or
produced by the Company or by any other person or entity for the Company), other
Confidential Information, as defined in Section 9(a), and information about the
Company’s executives, officers, and directors, which necessarily will be
communicated to the Executive by reason of his employment by the Company; and




WHEREAS, the Company has strong and legitimate business interests in preserving
and protecting its investment in the Executive, its trade secrets and
Confidential Information, and its substantial, significant, or key,
relationships with vendors, and Students and Professors, each, as defined below,
whether actual or prospective; and




WHEREAS, the Company desires to preserve and protect its legitimate business
interests further by restricting competitive activities of the Executive during
the term of this Agreement and for a reasonable time following the termination
of this Agreement; and




WHEREAS, the Company desires to employ the Executive and to ensure the
availability to the Company of the Executive’s services, and the Executive is
willing to accept such employment and render such services, all upon and subject
to the terms and conditions contained in this Agreement.




NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement, and intending to be legally bound, the Company and the
Executive agree as follows:




1.

Representations and Warranties.  The Executive hereby represents and warrants to
the Company that he (i) is not subject to any non-solicitation or
non-competition agreement affecting his employment with the Company, (ii) is not
subject to any confidentiality or nonuse/nondisclosure agreement affecting his
employment with the Company, and (iii) will bring to the Company no trade
secrets, confidential business information, documents, or other personal
property of a prior employer.








--------------------------------------------------------------------------------

 




2.

Term of Employment.




(a)

Term.  The Company hereby employs the Executive, and the Executive hereby
accepts employment with the Company for a period of three years commencing as of
the Effective Date (such period, as it may be extended or renewed, the “Term”),
unless sooner terminated in accordance with the provisions of Section 6.  The
Term shall be automatically renewed for successive one-year terms unless notice
of non-renewal is given by either party at least 30 days before the end of the
Term.




(b)

Continuing Effect.  Notwithstanding any termination of this Agreement, at the
end of the Term or otherwise, the provisions of Sections 6(e), 7, 8, 9, 10, 12
15, 18, 19, and 22 shall remain in full force and effect and the provisions of
Section 9 shall be binding upon the legal representatives, successors and
assigns of the Executive.




3.

Duties.




(a)

General Duties.  The Executive shall serve as the Chief Financial Officer of the
Company, with duties and responsibilities that are customary for such an
executive. The Executive shall report to the Company’s Chief Executive Officer
(the “CEO”).  The Executive shall be responsible for the Company’s periodic
financial reporting including the execution of the CFO certifications to the
Company’s periodic reports filed as exhibits to Form 10-K and Form 10-Q
commencing with the Form 10-Q for the period ended October 31, 2019. The
Executive shall also perform services for such subsidiaries of the Company as
may be necessary.  The Executive shall use his best efforts to perform his
duties and discharge his responsibilities pursuant to this Agreement
competently, carefully and faithfully. In determining whether or not the
Executive has used his best efforts hereunder, the Executive’s and the Company’s
delegation of authority and all surrounding circumstances shall be taken into
account and the best efforts of the Executive shall not be judged solely on the
Company’s earnings or other results of the Executive’s performance, except as
specifically provided to the contrary by this Agreement.  The Executive shall,
if requested, also serve as an officer or director of any affiliate of the
Company for no additional compensation. The Executive shall remain a director of
the Company subject to (i) shareholder approval at the next shareholder annual
meeting and (ii) compliance with the Rules of the Nasdaq Stock Market relating
to independence of directors.




(b)

Devotion of Time.  Subject to the last sentence of this Section 3(b), the
Executive shall devote such time, attention and energies to the affairs of the
Company and its subsidiaries and affiliates as are necessary to perform his
duties and responsibilities pursuant to this Agreement.  Except for the consent
provided in Schedule A, the Executive shall not enter the employ of or serve as
a consultant to, or in any way perform any professional financial-related
services with or without compensation to, any other persons, business, or
organization, without the prior consent of the Board.  Notwithstanding the
above, the Executive shall be permitted to devote a limited amount of his time,
to professional, charitable or similar organizations, including, but not limited
to, serving as a non-executive director or an advisor to a board member, or
committee member of any company or organization provided that such activities do
not interfere with, or otherwise create a conflict with, the Executive’s
performance of his duties and responsibilities as provided hereunder.





2




--------------------------------------------------------------------------------

 




(c)

Location of Office.  The Executive’s principal business office shall be in
Naples, Florida.  However, the Executive’s job responsibilities shall include
all business travel necessary for the performance of his job including travel to
the Company’s offices located in New York, Colorado, Arizona, California and any
other location in which the Company may in the future establish an office.  The
Executive shall work in one or more of these company locations at least four
business days a month.  




(d)

Adherence to Inside Information Policies.  The Executive acknowledges that the
Company is publicly-held and, as a result, has reviewed and will abide by the
company’s current inside information policies designed to preclude its
executives and those of its subsidiaries from violating the federal securities
laws by trading on material, non-public information or passing such information
on to others in breach of any duty owed to the Company, or any third party.  The
Executive shall promote these policies internally and promptly execute any
agreements generally distributed by the Company to its employees requiring such
employees to abide by its inside information policies.




4.

Compensation and Expenses.




(a)

Salary and Equity.  For the services of the Executive to be rendered under this
Agreement, the Company shall pay the Executive an annual salary of $300,000 (the
“Base Salary”), less such deductions as shall be required to be withheld by
applicable law and regulations payable in accordance with the Company’s
customary payroll practices.  The Executive’s Base Salary shall be reviewed at
least annually by the Board and the Board may, but shall not be required to,
increase the Base Salary during the Term.  However, the Executive’s Base Salary
may not be decreased during the Term. In addition, the Company shall grant the
Executive 100,000 restricted stock units. The restricted stock units (i) shall
be granted under the 2018 Equity Incentive Plan and (ii) shall vest annually
over a three-year period beginning the date of this Agreement, subject to
continued employment on each applicable vesting date, execution of the Company’s
standard Restricted Stock Unit Agreement, and to acceleration per Section 6
hereof.   The 15,000 restricted stock units granted to the Executive on November
5, 2019 shall become immediately vested upon signing this Agreement.




(b)

Target Bonus.  For each fiscal year during the Term beginning May 1st and ending
April 30th of the applicable fiscal year (which shall include the fiscal year
ending April 30, 2020), the Executive shall have the opportunity to earn a bonus
up to 30%, 66% or 100% of his then Base Salary (the “Target Bonus”) as follows:




When the Company achieves annual Adjusted EBITDA (as defined below) at certain
threshold levels (each, an “EBITDA Threshold”), the Executive shall receive an
automatic cash bonus (the “Automatic Cash Bonus”) equal to a percentage of his
then Base Salary, and shall receive a grant of fully vested shares of the
Company’s common stock having an aggregate Fair Market Value (as such term is
defined in the Company’s 2018 Equity Incentive Plan, as amended) equal to a
percentage of the Executive’s then Base Salary (the “Automatic Equity Bonus”).
In addition, the Executive shall be eligible to receive an additional percentage
of his then Base Salary as a cash bonus (the “Discretionary Cash Bonus”) and an
additional grant of fully vested shares of the Company’s common stock having an
aggregate Fair Market Value





3




--------------------------------------------------------------------------------

 




equal to a percentage of the Executive’s then Base Salary (the “Discretionary
Equity Bonus”) based on the Board’s determination that the Executive has
achieved certain annual performance objectives established by the Board, based
on the mutual agreement of the Chief Executive Officer and the Executive, at the
beginning of each fiscal year.




The EBITDA Thresholds and corresponding bonus levels are set forth in the table
below. For the avoidance of doubt, the Executive shall only be eligible to
receive the bonuses associated with a single EBITDA Threshold; i.e. in the event
the Company attains EBITDA Threshold (2), only the bonuses associated with
EBITDA Threshold (2) below (and not the bonuses associated with EBITDA Threshold
(1)) shall be applicable.




EBITDA Threshold

Automatic Cash Bonus

Automatic Equity Bonus

Discretionary Cash Bonus

Discretionary Equity Bonus

(1)

$1,000,000 -$1,999,999

7.5%

7.5%

 Up to 7.5%

Up to 7.5%

(2)

$2,000,000 -$3,999,999

16.5%

16.5%

Up to 16.5%

Up to 16.5%

(3)

$4,000,000 and over

25%

25%

Up to 25%

Up to 25%




Provided, however, that the earning of the Target Bonus is subject to the
Company having at least $2,000,000 in available cash as of the last day of an
applicable  fiscal year after deducting the Target Bonus paid to all executive
officers of the Company or its subsidiaries under the same Target Bonus formula
pursuant to such executives’ employment agreements (the “Cash Threshold”) and
the Executive continuing to provide services under this Agreement on the
applicable Target Bonus determination date.  If the Company is unable to pay the
Target Bonus as a result of not meeting the Cash Threshold, no Target Bonus will
be earned for that fiscal year.  As used in this Agreement, Adjusted EBITDA is
calculated as earnings (or loss) from continuing operations before preferred
dividends, interest expense, income taxes, , bad debt expense, depreciation and
amortization, and amortization of stock-based compensation; however, if Adjusted
EBITDA shall be defined differently in any filing of the Company with the
Securities and Exchange Commission subsequent to the date of this Agreement,
then Adjusted EBITDA shall thereafter be defined in accordance with the
definition most recently set forth in any such filing at each Target Bonus
determination date. In meeting the $2,000,000 cash requirement referred to
above, the Company shall deduct all borrowings including under any  secured line
of credit (the “Credit Line”) which were made within three months of the end of
any applicable fiscal year unless the borrowings were attributable to paying
ongoing operating expenses then due or which are expected to become due and for
which, based on internal forecasts will not be paid by expected cash flow,
within three months from the end of a fiscal year (the “Operating Expenses”). To
the extent borrowings were used to pay such Operating Expenses, they shall not
be used in calculating the required cash amount. Any amount of Operating
Expenses which is less than the recent borrowings shall be added to the required
cash amount.  By way of example, assume that the Company has borrowed $200,000
under the Credit Line in the past three months





4




--------------------------------------------------------------------------------

 




prior to the fiscal year end (which if it is April 30 would be February 1
through April 30) which is A and that due to expansion of the Scottsdale office,
its payroll expenses will increase by $150,000 over the next three months which
is B.  The formula is A minus B equals C or the amount added to the required
cash balance. Accordingly, in this example C is $50,000 which would be added to
the required cash balance on the last day of the fiscal year. To receive the
Target Bonus the amount of cash should be at least $2,050,000.  In the event
that the Company changes its fiscal year, for any partial fiscal years the
EBITDA Threshold shall be which are proportionately adjusted.  The Executive
shall be eligible for the Target Bonuses without proration for the first fiscal
year ending April 30, 2020.




(c)

Expenses.  In addition to any compensation received pursuant to this Section 4,
the Company will reimburse or advance funds to the Executive for all reasonable
documented travel (including travel expenses incurred by the Executive related
to his travel to the Company’s other offices), entertainment and miscellaneous
expenses incurred in connection with the performance of his duties under this
Agreement, provided that the Executive properly provides a written accounting of
such expenses to the Company in accordance with the Company’s practices.  Such
reimbursement or advances will be made in accordance with policies and
procedures of the Company in effect from time to time relating to reimbursement
of, or advances to, its executive officers.




(d)

Incentive Program.  Subject to shareholder approval of the proposed amendment of
the 2018 Equity Incentive Plan, the Executive shall receive a grant of
restricted stock units, with vesting subject to certain milestones being met
(set by the Compensation Committee).  The number of restricted stock units that
the Company anticipates granting the Executive for the first year of this
incentive program is 75,000 restricted stock units.




5.

Benefits.




(a)

Paid Time Off.  For each 12-month period during the Term, the Executive shall be
entitled to four weeks of Paid Time Off without loss of compensation or other
benefits to which he is entitled under this Agreement, to be taken at such times
as the Executive may select and the affairs of the Company may permit. Any
unused days will be carried over to the next 12 month period.




(b)

Fringe Benefits and Perquisites.  During the Term, the Executive shall be
entitled to fringe benefits and perquisites consistent with the practices of the
Company, and to the extent the Company provides similar benefits or perquisites
(or both to similarly situated executives of the Company).  




(c)

Employee Benefits.  During the Term, the Executive shall be entitled to
participate in all employee benefit plans, practices and programs maintained by
the Company, as in effect from time to time (collectively, “Employee Benefit
Plans”), on a basis which is no less favorable than is provided to other
similarly situated executives of the Company, to the extent consistent with
applicable law and the terms of the applicable Employee Benefit Plans.  The
Company reserves the right to amend or cancel any Employee Benefit Plans at any
time in its sole discretion, subject to the terms of such Employee Benefit Plan
and applicable law.





5




--------------------------------------------------------------------------------

 




Notwithstanding the foregoing sentence, during the Term, the Company shall
provide the Executive with health insurance covering the Executive and family
dependents.




6.

Termination.




(a)

Death or Disability.  Except as otherwise provided in this Agreement, this
Agreement shall automatically terminate upon the death or disability of the
Executive.  For purposes of this Section 6(a), “disability” shall mean (i) the
Executive is unable to engage in his customary duties by reason of any medically
determinable physical or mental impairment that can be expected to result in
death, or last for a continuous period of not less than 12 months; (ii) the
Executive is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death, or last for continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Company; or (iii) the Executive is determined to be totally
disabled by the Social Security Administration.  Any question as to the
existence of a disability shall be determined by the written opinion of the
Executive’s regularly attending physician (or his guardian) (or the Social
Security Administration, where applicable). In the event that the Executive’s
employment is terminated by reason of Executive’s death or disability, the
Company shall pay the following to the Executive or his personal representative:
(i) any accrued but unpaid Base Salary for services rendered to the date of
termination, (ii) accrued but unpaid expenses required to be reimbursed under
this Agreement, (iii) any earned but unpaid bonuses for any prior period and his
annual bonus prorated to date of termination (to the extent the Compensation
Committee has set a formula and it can be calculated), and (v) all equity awards
previously granted to the Executive under the Incentive Plan or similar plan
shall thereupon become fully vested, and the Executive or his legally appointed
guardian, as the case may be, shall have up to two years from the date of
termination to exercise all such previously granted options, provided that in no
event shall any option be exercisable beyond its term.  The Executive (or his
estate) shall receive the payments provided herein at such times as he would
have received them if there was no death or disability.  Additionally, if the
Executive’s employment is terminated because of disability, any benefits (except
perquisites) to which the Executive may be entitled pursuant to Section 5(b)
hereof shall continue to be paid or provided by the Company, as the case may be,
for one year, subject to the terms of any applicable plan or insurance contract
and applicable law provided that such benefits are exempt from Section 409A of
the Code by reason of Treasury Regulation 1.409A-1(a)(5) or otherwise.  In the
event all or a portion of the benefits to which the Executive was entitled
pursuant to Section 5(b) hereof are subject to 409A of the Code, the Executive
shall not be entitled to the benefits that are subject to Section 409A of the
Code subsequent to the “applicable 2 ½ month period” (as such term is defined
under Treasury Regulation Section 1.409A-1(b)(4)(i)(A)).




(b)

Termination by the Company for Cause or by the Executive Without Good Reason.
 The Company may terminate the Executive’s employment pursuant to the terms of
this Agreement at any time for Cause (as defined below) by giving the Executive
written notice of termination.  Such termination shall become effective upon the
giving of such notice.  Upon any such termination for Cause, or in the event the
Executive terminates his employment with the Company without Good Reason (as
defined in Section 6(c)), then the Executive shall have no right to
compensation, or reimbursement under Section 4, or to participate in any
Executive





6




--------------------------------------------------------------------------------

 




benefit programs under Section 5, except as may otherwise be provided for by
law, for any period subsequent to the effective date of termination.  For
purposes of this Agreement, “Cause” shall mean: (i) the Executive is convicted
of, or pleads guilty or nolo contendere to, a felony; (ii) the Executive, in
carrying out his duties hereunder, has acted with gross negligence or
intentional misconduct resulting, in any case, in material harm to the Company;
(iii) the Executive misappropriates Company funds or otherwise defrauds the
Company including a material amount of money or property; (iv) the Executive
breaches his fiduciary duty to the Company resulting in material profit to him,
directly or indirectly; (v) the Executive materially breaches any agreement with
the Company and fails to cure such breach within 10 days of receipt of notice,
unless the act is incapable of being cured; (vi) the Executive breaches any
provision of Section 8 or Section 9; (vii) the Executive becomes subject to a
preliminary or permanent injunction issued by a United States District Court
enjoining the Executive from violating any securities law administered or
regulated by the Securities and Exchange Commission; (viii) the Executive
becomes subject to a cease and desist order or other order issued by the
Securities and Exchange Commission after an opportunity for a hearing; (ix) the
Executive refuses to carry out a resolution adopted by the Company’s Board at a
meeting in which the Executive was offered a reasonable opportunity to argue
that the resolution should not be adopted; or (x) the Executive abuses alcohol
or drugs in a manner that interferes with the successful performance of his
duties.




(c)

Termination by the Company Without Cause, Termination by Executive for Good
Reason or Automatic Termination Upon a Change of Control or at the end of a Term
after the Company provides notice of Non-Renewal.




(1)

This Agreement may be terminated: (i) by the Executive for Good Reason (as
defined below), (ii) by the Company without Cause, (iii) upon any Change of
Control event as defined in Treasury Regulation Section 1.409A-3(i)(5) provided,
that, within six months of the Change of Control event (A) the Company
terminates the Executive’s employment, the Company fails to obtain an agreement
from any successor to the Company to assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform if no succession had taken place,  or changes his title as Chief
Financial Offer, or (B) the Executive terminates his employment or (iv) at the
end of a Term after the Company provides the Executive with notice of
non-renewal.




(2)

In the event this Agreement is terminated by the Executive for Good Reason or by
the Company without Cause, the Executive shall be entitled to the following:




(A)

any accrued but unpaid Base Salary for services rendered to the date of
termination;




(B)

any accrued but unpaid expenses required to be reimbursed under this Agreement;




(C)

a payment equal to six months of the then Base Salary (“Severance Amount”);











7




--------------------------------------------------------------------------------

 




(D)

the Executive or his legally appointed guardian, as the case may be, shall have
up to one  year from the date of termination to exercise all such previously
granted options, provided that in no event shall any option be exercisable
beyond its Term;




(E)

all equity awards previously granted to the Executive under the Incentive Plan
or similar plan shall thereupon become fully vested; and




(F)

any benefits (except perquisites) to which the Executive was entitled pursuant
to Section 5(b) hereof shall continue to be paid or provided by the Company, as
the case may be, for six months, subject to the terms of any applicable plan or
insurance contract and applicable law provided that such benefits are exempt
from Section 409A of the Code by reason of Treasury Regulation 1.409A-1(a)(5) or
otherwise.  In the event all or a portion of the benefits to which the Executive
was entitled pursuant to Section 5(b) hereof are subject to 409A of the Code,
the Executive shall not be entitled to the benefits that are subject to Section
409A of the Code subsequent to the “applicable 2 ½ month period” (as such term
is defined under Treasury Regulation Section 1.409A-1(b)(4)(i)(A)).




(3)

In the event of a Change of Control during the Term, the Executive, subject to
the termination of employment or change in title as outlined in Section 6(c)(1),
shall be entitled to receive each of the provisions of Section 6(c)(2)(A) – (F)
above except that (i) the Severance Amount shall equal to 12 months of the then
Base Salary; (ii) the Executive shall receive 100% of the existing Target Bonus,
if any, for that fiscal year; (iii) the benefits under Section 6(c)(2)(F) shall
continue for an 12 month period provided that such benefits are exempt from
Section 409A of the Code by reason of Treasury Regulation 1.409A-1(a)(5) or
otherwise.  In the event all or a portion of the benefits under Section
6(c)(2)(F) are subject to 409A of the Code, the Executive shall not be entitled
to the benefits that are subject to Section 409A of the Code subsequent to the
“applicable 2 ½ month period” (as such term is defined under Treasury Regulation
Section 1.409A-1(b)(4)(i)(A)).  




(4)

In the event this Agreement is terminated at the end of a Term after the Company
provides the Executive with notice of non-renewal and the Executive remains
employed until the end of the Term, the Executive shall be entitled to the
following:




(A)

any accrued but unpaid Base Salary for services rendered to the date of
termination;




(B)

any accrued but unpaid expenses required to be reimbursed under this Agreement;




(C)

a Severance Amount equal to six months of the then Base Salary;

(D)

all equity awards previously granted to the Executive under the Equity Incentive
Plan or similar plan shall become fully vested;





8




--------------------------------------------------------------------------------

 







(E)

the Executive or his legally appointed guardian, as the case may be, shall have
up to two years from the date of termination to exercise all such previously
granted options, provided that in no event shall any option be exercisable
beyond its Term; and




(F)

any benefits (except perquisites) to which the Executive was entitled pursuant
to Section 5(b) hereof shall continue to be paid or provided by the Company, as
the case may be, for six months, subject to the terms of any applicable plan or
insurance contract and applicable law provided that such benefits are exempt
from Section 409A of the Code by reason of Treasury Regulation 1.409A-1(a)(5) or
otherwise.  In the event all or a portion of the benefits to which the Executive
was entitled pursuant to Section 5(b) hereof are subject to 409A of the Code,
the Executive shall not be entitled to the benefits that are subject to Section
409A of the Code subsequent to the “applicable 2 ½ month period” (as such term
is defined under Treasury Regulation Section 1.409A-1(b)(4)(i)(A)).




Provided, however, that the Executive shall only be entitled to receive each of
the provisions of this Section 6(c)(4)(A)-(F) if the Executive is willing and
able (i) to execute a new agreement providing terms and conditions substantially
similar to those in this Agreement and (ii) to continue providing such services,
and therefore, the Company’s non-renewal of the Term will be considered an
“involuntary separation from service” within the meaning of Treasury Regulation
Section 1.409A-1(n).




(5)

In the event of a termination for Good Reason, without Cause, or non-renewal by
the Company, the payment of the Severance Amount shall be made at the same times
as the Company pays compensation to its employees over the applicable monthly
period and any other payments owed under Section 6(c) shall be promptly paid.
 Provided, however, that any balance of the Severance Amount remaining due on
the “applicable 2 ½ month period” (as such term is defined under Treasury
Regulation Section 1.409A-1(b)(4)(i)(A)) after the end of the tax year in which
the Executive’s employment is terminated or the Term ends shall be paid on the
last day of the applicable 2½ month period.  The payment of the Severance Amount
and the acceleration of vesting shall be conditioned on the Executive signing an
Agreement and General Release (in the form which is attached as Exhibit A) which
releases the Company or any of its affiliates (including its officers, directors
and their affiliates) from any liability under this Agreement or related to the
Executive’s employment with the Company provided that (x) the payment of the
Severance Amount is made on or before the 90th day following the Executive’s
termination of employment; (y) such Agreement and General Release is executed by
the Executive, submitted to the Company, and the statutory period during which
the Executive is entitled to revoke the Agreement and General Release under
applicable law has expired on or before that 90th day; and (z) in the event that
the 90 day period begins in one taxable year and ends in a second taxable year,
then the payment of the Severance Amount shall be made in the second taxable
year.  Upon any Change of Control event, all payments owed under Section 6(c)(3)
shall be paid immediately. The term “Good Reason” shall mean: (i) a material
diminution in the Executive’s authority, duties or responsibilities due to no
fault of the Executive other than





9




--------------------------------------------------------------------------------

 




temporarily while the Executive is physically or mentally incapacitated or as
required by applicable law; (ii) the Company requires the Executive to change
his principal business office as defined in Section 3(c) to a location other
than the Naples, Florida area, (iii) a change in Executive’s overall
compensation or bonus structure such that his overall compensation is materially
diminished; or (iv) any other action or inaction that constitutes a material
breach by the Company under this Agreement.  Prior to the Executive terminating
his employment with the Company for Good Reason, the Executive must provide
written notice to the Company, within 30 days following the Executive’s initial
awareness of the existence of such condition, that such Good Reason exists and
setting forth in detail the grounds the Executive believes constitutes Good
Reason.  If the Company does not cure the condition(s) constituting Good Reason
within 30 days following receipt of such notice, then the Executive’s employment
shall be deemed terminated for Good Reason.




(d)

Any termination made by the Company under this Agreement shall be approved by
the Board.




(e)

Upon (1) voluntary or involuntary termination of the Executive’s employment or
(2) the Company’s request at any time during the Executive's employment
(provided it does not interfere with his ability to perform his duties and
responsibilities hereunder), the Executive shall (i) provide or return to the
Company any and all Company property, including keys, key cards, access cards,
security devices, employer credit cards, network access devices, computers, cell
phones, smartphones, manuals, work product, thumb drives or other removable
information storage devices, and hard drives, and all Company documents and
materials belonging to the Company and stored in any fashion, including but not
limited to those that constitute or contain any Confidential Information or work
product, that are in the possession or control of the Executive, whether they
were provided to the Executive by the Company or any of its business associates
or created by the Executive in connection with his employment by the Company;
and (ii) delete or destroy all copies of any such documents and materials not
returned to the Company that remain in the Executive’s possession or control,
including those stored on any non-Company devices, networks, storage locations
and media in the Executive’s possession or control.




7.

Indemnification.  As provided in an Indemnification Agreement to be entered into
between the Company and the Executive, a copy of which is annexed as Exhibit B,
the Company shall indemnify the Executive, to the maximum extent permitted by
applicable law, against all costs, charges and expenses incurred or sustained by
him in connection with any claim, action, suit or proceeding to which he may be
made a party by reason of him being an officer, director or employee of the
Company or of any subsidiary or affiliate of the Company.  The Company shall
provide, at its expense, directors and officers insurance for the Executive in
amounts and for a term consistent with industry standards.  




8.

Non-Competition Agreement.




(a)

Competition with the Company.  Until termination of his employment and for a
period of one year commencing on the date of termination, the Executive
(individually or in association with, or as a shareholder, director, officer,
consultant, employee, partner, joint





10




--------------------------------------------------------------------------------

 




venturer, manager, member, or otherwise, of or through any person, firm,
corporation, partnership, limited liability company, association or other
entity) shall not, directly or indirectly, act as an employee or officer (or
comparable position) of, owning an interest in, or providing Services as defined
in Section 9(a) for a direct competitor (either now or in the future) of the
Company (any, a “Competitor”).




(b)

Solicitation of Employees or Professors.  During the period in which the
provision of Section 8(a)  shall be in effect, the Executive agrees that he
shall not, directly or indirectly, request, recommend or advise any employee or
Professor of the Company to terminate his or her employment with the Company,
for the purposes of providing services for a Competitor, or solicit for
employment or recommend to any third party the solicitation for employment of
any individual who was employed by the Company or any of its subsidiaries and
affiliates at any time during the one year period preceding the Executive’s
termination of employment.  For purposes of this Agreement, the word (i)
“Professor” refers to any person engaged in the teaching of Students (without
regard to actual title) at Aspen University Inc. or other school owned, directly
or indirectly, by the Company and (ii) “Students” means any person who was
enrolled as a student at Aspen University Inc. or other school owned, directly
or indirectly, by the Company.




(c)

Non-disparagement.  The Executive agrees that, after the end of his employment,
he will refrain from making, in writing or orally, any unfavorable comments
about the Company, its operations, policies, or procedures that would be likely
to injure the Company’s reputation or business prospects; provided, however,
that nothing herein shall preclude the Executive from responding truthfully to a
lawful subpoena or other compulsory legal process or from providing truthful
information otherwise required by law.




(d)

No Payment.  The Executive acknowledges and agrees that no separate or
additional payment will be required to be made to him in consideration of his
undertakings in this Section 8, and confirms he has received adequate
consideration for such undertakings.




(e)

References.  References to the Company in this Section 8 shall include the
Company’s subsidiaries and affiliates.




9.

Non-Disclosure of Confidential Information.




(a)

Confidential Information.  For purposes of this Agreement, “Confidential
Information” includes, but is not limited to, trade secrets, processes,
policies, procedures, techniques, designs, drawings, know-how, show-how,
technical information, specifications, computer software and source code,
information and data relating to the development, research, testing, costs,
marketing, and uses of the Services (as defined herein), the Company’s budgets
and strategic plans, and the identity and special needs of Students or
Professors, vendors, and suppliers, subjects and databases, data, and all
technology relating to the Company’s businesses, systems, methods of operation,
and Student and/or Professor lists, Student and/or Professor information,
solicitation leads, marketing and advertising materials, methods and manuals and
forms, all of which pertain to the activities or operations of the Company, the
names, home addresses and all telephone numbers and e-mail addresses of the
Company’s directors,





11




--------------------------------------------------------------------------------

 




employees, officers, executives, former executives, Students and/or former
Students or Professors and/or former Professors.  In addition, Confidential
Information also includes the names of Students and Professors and the identity
of and telephone numbers, e-mail addresses and other addresses of Students or
Professors who are the persons with whom the Company’s executives, officers,
employees, and agents communicate in the ordinary course of business.
 Confidential Information also includes, without limitation, Confidential
Information received from the Company’s subsidiaries and affiliates.  For
purposes of this Agreement, the following will not constitute Confidential
Information (i) information which is or subsequently becomes generally available
to the public through no act or fault of the Executive, (ii) information set
forth in the written records of the Executive prior to disclosure to the
Executive by or on behalf of the Company which information is given to the
Company in writing as of or prior to the date of this Agreement, and (iii)
information which is lawfully obtained by the Executive in writing from a third
party (excluding any affiliates of the Executive) who lawfully acquired the
confidential information and who did not acquire such confidential information
or trade secret, directly or indirectly, from the Executive or the Company or
its subsidiaries or affiliates and who has not breached any duty of
confidentiality. As used herein, the term “Services” shall include all services
offered for sale and marketed by the Company during the Term, which as of the
Effective Date consist of operating a for  profit  online university in
compliance with all applicable regulatory requirements.  Services also includes
any other services which the Company has taken concrete steps to offer for sale,
but has not yet commenced selling or marketing, during or prior to the Term.
 Services also include any services disclosed in the Company’s latest Form 10-K,
Form 10-Q and/or Form S-1 or S-3 (or successor form) filed with the SEC.




(b)

Legitimate Business Interests.  The Executive recognizes that the Company has
legitimate business interests to protect and as a consequence, the Executive
agrees to the restrictions contained in this Agreement because they further the
Company’s legitimate business interests.  These legitimate business interests
include, but are not limited to (i) trade secrets; (ii) valuable confidential
business, technical, and/or professional information that otherwise may not
qualify as trade secrets, including, but not limited to, all Confidential
Information; (iii) substantial, significant, or key relationships with specific
prospective or existing Students or Professors, vendors or suppliers; (iv)
Student goodwill associated with the Company’s business; and (v) specialized
training relating to the Company’s technology, Services, methods, operations and
procedures.  Notwithstanding the foregoing, nothing in this Section 9(b) shall
be construed to impose restrictions greater than those imposed by other
provisions of this Agreement.




(c)

Confidentiality.  During the Term of this Agreement and following termination of
employment, for any reason, the Confidential Information shall be held by the
Executive in the strictest confidence and shall not, without the prior express
written consent of the Company, be disclosed to any person other than in
connection with the Executive’s employment by the Company.  The Executive
further acknowledges that such Confidential Information as is acquired and used
by the Company or its subsidiaries or affiliates is a special, valuable and
unique asset.  The Executive shall exercise all due and diligent precautions to
protect the integrity of the Company’s Confidential Information and to keep it
confidential whether it is in written form, on electronic media, oral, or
otherwise.  The Executive shall not





12




--------------------------------------------------------------------------------

 




copy any Confidential Information except to the extent necessary to his
employment nor remove any Confidential Information or copies thereof from the
Company’s premises except to the extent necessary to his employment.  All
records, files, materials and other Confidential Information obtained by the
Executive in the course of his employment with the Company are confidential and
proprietary and shall remain the exclusive property of the Company.  The
Executive shall not, except in connection with and as required by his
performance of his duties under this Agreement, for any reason use for his own
benefit or the benefit of any person or entity other than the Company or
disclose any such Confidential Information to any person, firm, corporation,
association or other entity for any reason or purpose whatsoever without the
prior express written consent of an executive officer of the Company (excluding
the Executive).




(d)

References.  References to the Company in this Section 9 shall include the
Company’s subsidiaries and affiliates.




(e)

Whistleblowing.  Nothing contained in this Agreement shall be construed to
prevent the Executive from reporting any act or failure to act to the SEC or
other governmental body or prevent the Executive from obtaining a fee as a
“whistleblower” under Rule 21F-17(a) under the Securities Exchange Act of 1934
or other rules or regulations implemented under the Dodd-Frank Wall Street
Reform Act and Consumer Protection Act.




(f)

Notice of Immunity Under the Economic Espionage Act of 1996, as amended by the
Defend Trade Secrets Act of 2016 (“DTSA”). Notwithstanding any other provision
of this Agreement:




(i)  The Executive will not be held criminally or civilly liable under any
federal or state trade secret law for any disclosure of a trade secret that:




(A)  is made (1) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (2) solely for
the purpose of reporting or investigating a suspected violation of law; or




(B)  is made in a complaint or other document filed under seal in a lawsuit or
other proceeding.




(ii) If the Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, the Executive may disclose the Company’s
trade secrets to the Executive’s attorney and use the trade secret information
in the court proceeding if the Executive:




(A)  files any document containing trade secrets under seal; and




(B)  does not disclose trade secrets, except pursuant to court order.








13




--------------------------------------------------------------------------------

 




10.

Equitable Relief.




(a)

The Company and the Executive recognize that the services to be rendered under
this Agreement by the Executive are special, unique and of extraordinary
character, and that in the event of the breach by the Executive of the terms and
conditions of this Agreement or if the Executive, without the prior express
consent of the Board, shall leave his employment for any reason and/or take any
action in violation of Section 8 and/or Section 9, the Company shall be entitled
to institute and prosecute proceedings in any court of competent jurisdiction
referred to in Section 10(b) below, to enjoin the Executive from breaching the
provisions of Section 8 and/or Section 9.




(b)

Any action arising from or under this Agreement must be commenced only in the
appropriate state or federal court located in New York County, New York.  The
Executive and the Company irrevocably and unconditionally submit to the
exclusive jurisdiction of such courts and agree to take any and all future
action necessary to submit to the jurisdiction of such courts.  The Executive
and the Company irrevocably waive any objection that they now have or hereafter
may have to the laying of venue of any suit, action or proceeding brought in any
such court and further irrevocably waive any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
 Final judgment against the Executive or the Company in any such suit shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment, a
certified or true copy of which shall be conclusive evidence of the fact and the
amount of any liability of the Executive or the Company therein described, or by
appropriate proceedings under any applicable treaty or otherwise.




11.

Conflicts of Interest.  While employed by the Company, the Executive shall not,
unless approved by the Compensation Committee, directly or indirectly:




(a)

participate as an individual in any way in the benefits of transactions with any
of the Company’s vendors, Students, or Professors, including, without
limitation, having a financial interest in the Company’s vendors, Students, or
Professors, or making loans to, or receiving loans, from, the Company’s
suppliers, vendors, Students, or Professors;




(b)

realize a personal gain or advantage from a transaction in which the Company has
an interest or use information obtained in connection with the Executive’s
employment with the Company for the Executive’s personal advantage or gain; or




(c)

accept any offer to serve as an officer, director, partner, consultant, manager
with, or to be employed in a professional, medical, technical, or managerial
capacity by, a person or entity which does business with the Company.




The Compensation Committee has approved the Company entering into business
relationships with entities reflected on Schedule B, subject to the further
approval of the Board as to any particular agreement.








14




--------------------------------------------------------------------------------

 




12.

Inventions, Ideas, Processes, and Designs.  Except as reflected on Schedule B,
all inventions, ideas, processes, programs, software, and designs (including all
improvements) (i) conceived or made by the Executive during the course of his
employment with the Company (whether or not actually conceived during regular
business hours) and for a period of six months subsequent to the termination
(whether by expiration of the Term or otherwise) of such employment with the
Company, and (ii) related to the business of the Company, shall be disclosed in
writing promptly to the Company and shall be the sole and exclusive property of
the Company, and the Executive hereby assigns any such inventions to the
Company.  An invention, idea, process, program, software, or design (including
an improvement) shall be deemed related to the business of the Company if (a) it
was made with the Company’s funds, personnel, equipment, supplies, facilities,
or Confidential Information, (b) results from work performed by the Executive
for the Company, or (c) pertains to the current business or demonstrably
anticipated research or development work of the Company.  The Executive shall
cooperate with the Company and its attorneys in the preparation of patent and
copyright applications for such developments and, upon request, shall promptly
assign all such inventions, ideas, processes, and designs to the Company.  The
decision to file for patent or copyright protection or to maintain such
development as a trade secret, or otherwise, shall be in the sole discretion of
the Company, and the Executive shall be bound by such decision. The Executive
hereby irrevocably assigns to the Company, for no additional consideration, the
Executive’s entire right, title and interest in and to all work product and
intellectual property rights, including the right to sue, counterclaim and
recover for all past, present and future infringement, misappropriation or
dilution thereof, and all rights corresponding thereto throughout the world.
Nothing contained in this Agreement shall be construed to reduce or limit the
Company's rights, title or interest in any work product or intellectual property
rights so as to be less in any respect than the Company would have had in the
absence of this Agreement.  If applicable, the Executive shall provide as a
schedule to this Agreement, a complete list of all inventions, ideas, processes,
and designs, if any, patented or unpatented, copyrighted or otherwise, or
non-copyrighted, including a brief description, which he made or conceived prior
to his employment with the Company and which therefore are excluded from the
scope of this Agreement. References to the Company in this Section 12 shall
include the Company, its subsidiaries and affiliates.




13.

Indebtedness.  If, during the course of the Executive’s employment under this
Agreement, the Executive becomes indebted to the Company for any reason, the
Company may, if it so elects, and if permitted by applicable law, set off any
sum due to the Company from the Executive and collect any remaining balance from
the Executive unless the Executive has entered into a written agreement with the
Company.




14.

Assignability.  The rights and obligations of the Company under this Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
the Company, provided that such successor or assign shall acquire all or
substantially all of the securities or assets and business of the Company.  The
Executive’s obligations hereunder may not be assigned or alienated and any
attempt to do so by the Executive will be void.








15




--------------------------------------------------------------------------------

 




15.

Severability.




(a)

The Executive expressly agrees that the character, duration and geographical
scope of the non-competition provisions set forth in this Agreement are
reasonable in light of the circumstances as they exist on the date hereof.
 Should a decision, however, be made at a later date by a court of competent
jurisdiction that the character, duration or geographical scope of such
provisions is unreasonable, then it is the intention and the agreement of the
Executive and the Company that this Agreement shall be construed by the court in
such a manner as to impose only those restrictions on the Executive’s conduct
that are reasonable in the light of the circumstances and as are necessary to
assure to the Company the benefits of this Agreement.  If, in any judicial
proceeding, a court shall refuse to enforce all of the separate covenants deemed
included herein because taken together they are more extensive than necessary to
assure to the Company the intended benefits of this Agreement, it is expressly
understood and agreed by the parties hereto that the provisions of this
Agreement that, if eliminated, would permit the remaining separate provisions to
be enforced in such proceeding shall be deemed eliminated, for the purposes of
such proceeding, from this Agreement.




(b)

If any provision of this Agreement otherwise is deemed to be invalid or
unenforceable or is prohibited by the laws of the state or jurisdiction where it
is to be performed, this Agreement shall be considered divisible as to such
provision and such provision shall be inoperative in such state or jurisdiction
and shall not be part of the consideration moving from either of the parties to
the other.  The remaining provisions of this Agreement shall be valid and
binding and of like effect as though such provisions were not included.




16.

Notices and Addresses.  All notices, offers, acceptance and any other acts under
this Agreement (except payment) shall be in writing, and shall be sufficiently
given if delivered to the addressees in person, by FedEx or similar receipted
delivery, or next business day delivery to the addresses detailed below (or to
such other address, as either of them, by notice to the other may designate from
time to time), or by e-mail delivery (in which event a copy shall immediately be
sent by FedEx or similar receipted delivery), as follows:




To the Company:

Michael Mathews

Chief Executive Officer

Aspen Group, Inc.

276 Fifth Avenue

New York, NY 10001

Email: ______________________




With a copy to:

Nason, Yeager, Gerson White & Lioce, P.A.

Attn: Michael D. Harris, Esq.

3001 PGA Blvd., Suite 305

Palm Beach Gardens, Florida 33410

Email: _______________________








16




--------------------------------------------------------------------------------

 




To the Executive:

Frank Cotroneo

________________________

________________________

Email: _______________________




With a copy to:

Dealy Silberstein & Braverman, LLP

Attn: Milo Silberstein, Esq.

225 Broadway, Suite 1405

New York, New York 10007

Email: _______________________




17.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.  The execution of this Agreement may be by actual
or facsimile signature.




18.

Attorneys’ Fees.  In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and expenses (including such fees and costs on
appeal).




19.

Governing Law.  This Agreement shall be governed or interpreted according to the
internal laws of the State of Delaware without regard to choice of law
considerations and all claims relating to or arising out of this Agreement, or
the breach thereof, whether sounding in contract, tort, or otherwise, shall also
be governed by the laws of the State of Delaware without regard to choice of law
considerations.




20.

Entire Agreement.  This Agreement constitutes the entire Agreement between the
parties and supersedes all prior oral and written agreements between the parties
hereto with respect to the subject matter hereof.  Neither this Agreement nor
any provision hereof may be changed, waived, discharged or terminated orally,
except by a statement in writing signed by the party or parties against which
enforcement or the change, waiver discharge or termination is sought.




21.

Section and Paragraph Headings.  The section and paragraph headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.




22.

Section 409A Compliance.




(a)

This Agreement is intended to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”), or an exemption thereunder.  This
Agreement shall be construed and administered in accordance with Section 409A.
 Notwithstanding any other provision of this Agreement to the contrary, payments
provided under this Agreement may only be made upon an event and in a manner
that complies with Section 409A or an applicable exemption.  Any payments under
this Agreement that may be excluded





17




--------------------------------------------------------------------------------

 




from Section 409A either as separation pay due to an involuntary separation from
service (including a voluntary separation from service for good reason that is
considered an involuntary separation for purposes of the separation pay
exception under Treasury Regulation 1.409A-1(n)(2)) or as a short-term deferral
shall be excluded from Section 409A to the maximum extent possible.  For
purposes of Section 409A, each installment payment provided under this Agreement
shall be treated as a separate payment.  Any payments to be made under this
Agreement upon a termination of employment shall only be made if such
termination of employment constitutes a “separation from service” under Section
409A.  Notwithstanding the foregoing, the Company makes no representations that
the payments and benefits provided under this Agreement comply with Section 409A
and in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest, or other expenses that may be incurred by the Executive on
account of non-compliance with Section 409A.




(b)

Notwithstanding any other provision of this Agreement, if at the time of the
Executive's termination of employment, the Executive is a "specified employee",
determined in accordance with Section 409A, any payments and benefits provided
under this Agreement that constitute "nonqualified deferred compensation"
subject to Section 409A (e.g., payments and benefits that do not qualify as a
short-term deferral or as a separation pay exception) that are provided to the
Executive on account of the Executive’s separation from service shall not be
paid until the first payroll date to occur following the six-month anniversary
of the Executive's termination date ("Specified Employee Payment Date").  The
aggregate amount of any payments that would otherwise have been made during such
six-month period shall be paid in a lump sum on the Specified Employee Payment
Date without interest and thereafter, any remaining payments shall be paid
without delay in accordance with their original schedule.  If the Executive dies
during the six-month period, any delayed payments shall be paid to the
Executive's estate in a lump sum upon the Executive's death.




(c)

To the extent required by Section 409A, each reimbursement or in-kind benefit
provided under this Agreement shall be provided in accordance with the
following:




(1)

the amount of expenses eligible for reimbursement, or in-kind benefits provided,
during each calendar year cannot affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year;




(2)

any reimbursement of an eligible expense shall be paid to the Executive on or
before the last day of the calendar year following the calendar year in which
the expense was incurred; and




(3)

any right to reimbursements or in-kind benefits under this Agreement shall not
be subject to liquidation or exchange for another benefit.




(d)

In the event the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code at the time of the
Executive’s separation from service, then to the extent any payment or benefit
that the Executive becomes entitled to under this Agreement on account of the
Executive’s separation from service would be considered deferred compensation
subject to Section 409A as a result of the application





18




--------------------------------------------------------------------------------

 




of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (i) six
months and one day after the Executive’s separation from service, or (ii) the
Executive’s death (the “Six Month Delay Rule”).




(1)

For purposes of this subparagraph, amounts payable under the Agreement should
not provide for a deferral of compensation subject to Section 409A to the extent
provided in Treasury Regulation Section 1.409A-1(b)(4) (e.g., short-term
deferrals), Treasury Regulation Section 1.409A-1(b)(9) (e.g., separation pay
plans, including the exception under subparagraph (iii)), and other applicable
provisions of the Treasury Regulations.




(2)

To the extent that the Six Month Delay Rule applies to payments otherwise
payable on an installment basis, the first payment shall include a catch-up
payment covering amounts that would otherwise have been paid during the
six-month period but for the application of the Six Month Delay Rule, and the
balance of the installments shall be payable in accordance with their original
schedule.




(3)

To the extent that the Six Month Delay Rule applies to the provision of benefits
(including, but not limited to, life insurance and medical insurance), such
benefit coverage shall nonetheless be provided to the Executive during the first
six months following his separation from service (the “Six Month Period”),
provided that, during such Six-Month Period, the Executive pays to the Company,
on a monthly basis in advance, an amount equal to the Monthly Cost (as defined
below) of such benefit coverage.  The Company shall reimburse the Executive for
any such payments made by the Executive in a lump sum not later than 30 days
following the sixth month anniversary of the Executive’s separation from
service.  For purposes of this subparagraph, “Monthly Cost” means the minimum
dollar amount which, if paid by the Executive on a monthly basis in advance,
results in the Executive not being required to recognize any federal income tax
on receipt of the benefit coverage during the Six Month Period.




(e)

The parties intend that this Agreement will be administered in accordance with
Section 409A.  To the extent that any provision of this Agreement is ambiguous
as to its compliance with Section 409A, the provision shall be read in such a
manner so that all payments hereunder comply with Section 409A.  The parties
agree that this Agreement may be amended, as reasonably requested by either
party, and as may be necessary to fully comply with Section 409A and all related
rules and regulations in order to preserve the payments and benefits provided
hereunder without additional cost to either party.




(f)

The Company makes no representation or warranty and shall have no liability to
the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A but do
not satisfy an exemption from, or the conditions of, such Section.







[Signature Page To Follow]











19




--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date and year first above written.




 

 

Aspen Group, Inc.

 

 

 




By: /s/ Michael Mathews

       Michael Mathews,

       Chief Executive Officer







 

 

Executive:

 

 

 




/s/ Frank Cotroneo

Frank J. Cotroneo

 

 

 



























































--------------------------------------------------------------------------------

 




Exhibit A

General Release Agreement




























































































--------------------------------------------------------------------------------

 







TERMINATION AND RELEASE AGREEMENT




THIS TERMINATION AND RELEASE AGREEMENT (the “Agreement”) is made and entered
into as of ___________ ____, 20__ (the “Effective Date”), by and between Frank
J. Cotroneo (the “Employee”) and Aspen Group, Inc. (the “Employer” or the
“Company”).




WHEREAS, the Employee is employed as the Chief Financial Officer of the
Employer;




WHEREAS, the Employee desires to resign as Chief Financial Officer of the
Employer and as an employee in order to pursue other interests;




WHEREAS, the parties wish to resolve all outstanding claims and disputes between
them in an amicable manner;




NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth in this Agreement, the sufficiency of which the parties
acknowledge, it is agreed as follows:




1.

The Employee hereby resigns as the Chief Financial Officer and as an employee of
the Employer, and the Employer accepts the Employee’s resignation, effective as
of the Effective Date.




2.

In consideration for the Employee’s acknowledgments, representations,
warranties, covenants, releases and agreements set forth in this Agreement, the
Employer agrees to pay the Employee ____ months of his base salary, which
equates to $_______, in equal payments of $________ (the “Payments”).  All
Payments shall be made in accordance with the Employer’s customary
twice-per-month payroll practices and shall be subject to withholding for all
applicable federal, state, social security and other taxes.  The Employee
acknowledges that he would not otherwise be entitled to the Payments but for his
promises in this Agreement.  




3.

As further consideration, the Employer also agrees to extend any current
benefits that Employee previously elected to receive during his employment with
Employer for a period of _______months.




4.

During the above ___-month period in which the Payments are made to the
Employee, the Employee agrees to be available to the Employer, its officers,
directors, employees, attorneys, or agents, to assist with the transition of any
projects of the Employer or to provide any information that the Employee may
have knowledge regarding the Employer’s business. The Employee may provide this
information by telephone and/or email communication.




5.

Nothing in this Agreement shall be construed as an admission of liability or
wrongdoing by the Employer, its past and present affiliates, officers,
directors, owners, employees, attorneys, or agents, and the Employer
specifically disclaims liability to or wrongful treatment of the Employee on the
part of itself, its past and present affiliates, officers, directors,





1




--------------------------------------------------------------------------------







owners, employees, attorneys, and agents.  Additionally, nothing in this
Agreement shall be construed as an admission of liability or wrongdoing by the
Employee and the Employee specifically disclaims liability to or wrongful acts
directed at the Employer.




6.

The Employee covenants not to sue, and fully and forever releases and discharges
the Employer, its past and present affiliates, directors, officers, owners,
employees and agents, as well as its successors and assigns from any and all
legally waivable claims, liabilities, damages, demands, and causes of action or
liabilities of any nature or kind, whether now known or unknown, arising out of
or in any way connected with the Employee’s employment with the Employer or the
termination of that employment; provided, however, that nothing in this
Agreement shall either waive any rights or claims of the Employee that arise
after the Employee signs this Agreement or impair or preclude the Employee’s
right to take action to enforce the terms of this Agreement.  This release
includes but is not limited to claims arising under federal, state or local laws
prohibiting employment discrimination or relating to leave from employment,
including but not limited to Title VII of the Civil Rights Act of 1964, as
amended, the Age Discrimination in Employment Act, as amended, the Equal Pay Act
and the Americans with Disabilities Act, as amended, the Family and Medical
Leave Act, as amended, claims for attorneys’ fees or costs, and any and all
claims in contract, tort, or premised on any other legal theory. The Employee
acknowledges that the Employee has been paid in full all compensation owed to
the Employee by the Employer as a result of Employee’s employment, except from
compensation due following  the Effective Date for 90 days which shall be paid
as provided in this Agreement. The Employer and its directors, officers, and
employees covenant not to sue, and fully and forever release and discharge the
Employee, from any and all legally waivable claims from the beginning of time
until the date of this Agreement, and from liabilities, damages, demands, and
causes of action, attorney’s fees, costs or liabilities of any nature or kind,
whether now known or unknown, arising out of or in any way connected with the
Employee’s employment with the Employer.




7.

The Employee represents that he has not filed any complaints or charges against
the Employer with the Equal Employment Opportunity Commission, or with any other
federal, state or local agency or court, and covenants that he will not seek to
recover on any claim released in this Agreement.




8.

The Employee agrees that he will not encourage or assist any of the Employer’s
employees to litigate claims or file administrative charges against the Employer
or its past and present affiliates, officers, directors, owners, employees and
agents, unless required to provide testimony or documents pursuant to a lawful
subpoena or other compulsory legal process.




9.

The Employee acknowledges that he is subject to non-compete and confidentiality
provisions under that certain Employment Agreement between the Employee and the
Employer dated ______________ ___, 2019, (the “Employment Agreement”).  Any
violation of the non-compete and confidentiality provisions in the Employment
Agreement as determined by a court of competent jurisdiction shall result in the
termination of the Payments.  The Employee further acknowledges that all
confidential information regarding the Employer’s business compiled, created or
obtained by, or furnished to, the Employee during the course of or in connection
with his employment with the Employer including suppliers, other sources of
supply and pricing, is





2




--------------------------------------------------------------------------------







the Employer’s exclusive property.  Upon or before execution of this Agreement,
the Employee will return to the Employer all originals and copies of any
material containing confidential information and the Employee further agrees
that he will not, directly or indirectly, use or disclose such information.  The
Employee will also return to the Employer upon  execution of this Agreement any
other items in his possession, custody or control that are the property of the
Employer, including, but not limited to a laptop computer, iPad and smartphone,
his files, credit cards, identification card, flash drives, passwords and office
keys.  




10.

The Employee acknowledges that he has been given at least 21 days to consider
this Agreement and that he has seven days from the date he executes this
Agreement in which to revoke it and that this Agreement will not be effective or
enforceable until after the seven-day revocation period ends without revocation
by the Employee.  Revocation can be made by delivery of a written notice of
revocation to Michael Mathews, Chief Executive Officer at the offices of the
Employer, by midnight on or before the seventh calendar day after the Employee
signs the Agreement.




11.

The Employee acknowledges that he has been advised to consult with an attorney
of his choice with regard to this Agreement. The Employee hereby acknowledges
that he understands the significance of this Agreement, and represents that the
terms of this Agreement are fully understood and voluntarily accepted by him.




12.

The Employee and the Employer agree that neither he nor they, nor any of
either’s agents or representatives will disclose, disseminate and/or publicize,
or cause or permit to be disclosed, disseminated or publicized, the existence of
this Agreement, any of the terms of this Agreement, or any claims or allegations
which the Employee believes he or they could have made or asserted against one
another, specifically or generally, to any person, corporation, association or
governmental agency or other entity except: (i) to the extent necessary to
obtain legal advice or to report income to appropriate taxing authorities; (ii)
to the Employee’s immediate family so long as such person agrees to be bound by
the confidential nature of this Agreement (iii) in response to an order of a
court of competent jurisdiction or subpoena issued under the authority thereof;
 (iv) in response to any inquiry or subpoena issued by a state or federal
governmental agency; provided, however, that notice of receipt of such order or
subpoena shall be emailed to Aspen Group, Inc. - attention Michael Mathews,
Michael.mathews@aspen.edu, and in the case of the Employee Frank Cotroneo,
fjcotroneo@gmail.com, within 24 hours of the  receipt of such order or subpoena,
so that both the Employee and the  Employer  will have the opportunity to assert
what rights they have to non-disclosure prior to any response to the order,
inquiry or subpoena. Either party may give email notice of a different email
address.




13.

The Employee and the Employer agree to refrain from disparaging or making any
unfavorable comments, in writing or orally, about either party, and in the case
of the Employer, about its management, its operations, policies, or procedures
and in the case of the Employee, to prospective employers, those making inquiry
as to the reasons for his separation from the Company or to any person, company
or other business entity.  








3




--------------------------------------------------------------------------------







14.

In the event of any lawsuit against the Employer that relates to alleged acts or
omissions by the Employee during his employment with the Employer, the Employee
agrees to cooperate with the Employer by voluntarily providing truthful and full
information as reasonably necessary for the Employer to defend against such
lawsuit.  Provided, however, the Employee shall be entitled to receive
reimbursement for expenses, including lost wages, incurred in assisting the
Employer regarding any lawsuit.  




15.

Nothing contained in this Agreement shall be construed to prevent the Employee
from reporting any act or failure to act to the Securities and Exchange
Commission or other governmental body or prevent the Employee from obtaining a
fee as a “whistleblower” under Rule 21F-17(a) under the Securities and Exchange
Act of 1934 or other rules or regulations implemented under the Dodd-Frank Wall
Street Reform Act and Consumer Protection Act.







16.

This Agreement sets forth the entire agreement between the Employee and the
Employer, and fully supersedes any and all prior agreements or understandings
between them regarding its subject matter; provided, however, that nothing in
this Agreement is intended to or shall be construed to modify, impair or
terminate any obligation of the Employee or the Employer pursuant to provisions
of (i) the Employment Agreement that by their terms continues after the
Employee’s separation from the Employer’s employment; or (ii) the
Indemnification Agreement entered into between the Employer and Employee dated
_______, ___, 2019.  This Agreement may only be modified by written agreement
signed by both parties.  




17.

The Employer and the Employee agree that in the event any provision of this
Agreement is deemed to be invalid or unenforceable by any court or
administrative agency of competent jurisdiction, or in the event that any
provision cannot be modified so as to be valid and enforceable, then that
provision shall be deemed severed from the Agreement and the remainder of the
Agreement shall remain in full force and effect.




18.

This Agreement and all actions arising out of or in connection with this
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware without regard to the conflicts of law provisions of the State
of Delaware or of any other state.




19.

In the event that there is any controversy or claim arising out of or relating
to this Agreement, or to the interpretation, breach or enforcement thereof, and
any action or proceeding is commenced to enforce or contest the provisions of
this Agreement, the prevailing party shall be entitled to a reasonable
attorney’s fee, costs and expenses.




20.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.  The execution of this Agreement may be by actual, electronic
or facsimile signature.











4




--------------------------------------------------------------------------------













PLEASE READ CAREFULLY.  THIS AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.







 

ASPEN GROUP, INC.

 

 

 

 

 

 

 

 

 

 

By:  

 

 

 

Michael Mathews,

 

 

Chief Executive Officer







I have carefully read this Agreement and understand that it contains a release
of known and unknown claims.  I acknowledge and agree to all of the terms and
conditions of this Agreement.  I further acknowledge that I enter into this
Agreement voluntarily with a full understanding of its terms.







 

 

 

Frank J. Cotroneo

 

 


























1




--------------------------------------------------------------------------------

 




Exhibit B

Indemnification Agreement















































--------------------------------------------------------------------------------

 







INDEMNIFICATION AGREEMENT




This Indemnification Agreement (the “Agreement”) is entered into as of this ____
day of ___________, 2019 (the “Effective Date”), by and between Aspen Group,
Inc., a Delaware corporation (the “Company”), and Frank J. Cotroneo (the
“Indemnitee”) and replaces any and all Indemnification Agreements previously
entered into between the Parties:




WHEREAS, competent and experienced persons may be reluctant to serve
publicly-held corporations as directors, officers, or in other capacities unless
they are provided with adequate protection through liability insurance or
adequate indemnification against inordinate risks of claims and actions against
them arising out of their service to the corporation;




WHEREAS, the board of directors of the Company (the “Board”) has determined that
the inability to attract and retain such persons would be detrimental to the
best interests of the Company’s shareholders and that the Company should act to
assure such persons that there will be increased certainty of such protection in
the future;




WHEREAS, Section 145 of the Delaware General Corporation Law (the “DGCL”)
empowers the Company to indemnify its officers, directors, employees and agents
by agreement and to indemnify persons who serve, at the request of the Company,
as directors, officers, employees or agents of other corporations or
enterprises;




WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify such persons to the fullest extent permitted by
applicable law so that they will serve or continue to serve the Company free
from undue concern that they will not be so indemnified;




WHEREAS, the Indemnitee is willing to serve as a director or officer of the
Company;




NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Company and the Indemnitee do hereby covenant and agree as
follows:




1.

Definitions.  For purposes of this Agreement:




(a)

“Act” means the Securities Exchange Act of 1934.




(b)

“Beneficial Owner” means (as defined in Rule 13d-3 under the Act), any Person
who directly or indirectly, owns securities of the Company representing 10% or
more of the combined voting power of the Company’s then outstanding securities.




(c)

“Change of Control” means a change in control of the Company occurring after the
Effective Date of a nature that would be required to be reported in response to
Item 5.01 on Form 8-K (or in response to any similar item on any similar
schedule or form) promulgated under the Act, whether or not the Company is then
subject to such reporting requirement; provided, however, that, without
limitation, such a Change of Control shall be deemed to have





1




--------------------------------------------------------------------------------







occurred after the Effective Date if a Person (as defined below) becomes the
Beneficial Owner without the prior approval of at least two-thirds of the
directors in office immediately prior to such person attaining such percentage;
(ii) the Company is a party to a merger, consolidation, sale of assets or other
reorganization, or a proxy contest, as a consequence of which members of the
Board in office immediately prior to such transaction or event constitute less
than a majority of the Board thereafter; or (iii) during any period of two
consecutive years, individuals who, at the beginning of such period, constituted
the Board (including for this purpose, any new director whose election or
nomination for election by the Company’s shareholders was approved by a vote of
at least two-thirds of the directors then still in office who were directors at
the beginning of such period) cease for any reason to constitute at least a
majority of the Board.




(d)

“Corporate Status” describes the status of a person who is or was a director,
officer, employee, agent or fiduciary of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise which such person is or was serving at the request of the Company.




(e)

“Disinterested Director” means a director of the Company who is not and was not
a party to the Proceeding in respect of which indemnification is sought by the
Indemnitee.




(f)

“Effective Date” means the date first above written.




(g)

“Expenses” shall include all reasonable attorney’s fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees and all other disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, or being or preparing to be a witness in a Proceeding.




(h)

“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent (i) the Company or the
Indemnitee in any matter material to either such party, or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
 Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or the Indemnitee in an action to determine the Indemnitee’s rights under this
Agreement.




(i)

“Person” means (as such term is used in Sections 13(d) and 14(d) of the Act) an
individual, a partnership, a corporation, a limited liability company, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization, or a governmental entity (or any department, agency, or political
subdivision thereof).




(j)

“Proceeding” includes any actual or threatened action, suit, arbitration,
alternative dispute resolution mechanism, investigation, administrative hearing
or any other proceeding whether civil, criminal, administrative or
investigative, whether or not initiated prior





2




--------------------------------------------------------------------------------







to the Effective Date, except a proceeding initiated by an Indemnitee pursuant
to Section 11 of this Agreement to enforce his rights under this Agreement.




(k)

“Standard” shall mean the applicable standard of conduct set forth in Sections
145(a) and (b) of the DGCL.




2.

Agreement to Serve.  The Indemnitee agrees to serve as a director or officer of
the Company.  The Indemnitee may at any time and for any reason resign from such
position (subject to any other contractual obligation or any obligation imposed
by operation of law). Similarly, the Company shall have no obligation under this
Agreement to continue the Indemnitee in any position with the Company (subject
to any other contractual obligation or any obligation imposed by operation of
law).




3.

Indemnification — General.  The Company shall indemnify and either advance or
reimburse Expenses to the Indemnitee as provided in this Agreement and to the
fullest extent permitted by applicable law in effect on the date hereof and to
such greater extent as applicable law may thereafter from time to time permit.
 However, no indemnification shall be made by the Company (except as ordered by
a court) unless a determination has been made in the manner provided for in
Section 145(d) of the DGCL and Section 9(b) herein that the Indemnitee has met
the applicable Standard.  The rights of the Indemnitee provided under the
preceding sentence shall include, but shall not be limited to, the rights set
forth in the other sections of this Agreement.




4.

Third-Party Actions.  The Indemnitee shall be entitled to the rights of
indemnification provided in this Section 4 if, by reason of his Corporate
Status, he is, or is threatened to be made, a party to any Proceeding, other
than a Proceeding by or in the right of the Company.  Pursuant to this Section
4, the Indemnitee shall be indemnified against Expenses (including attorneys’
fees), judgments, fines and amounts paid in settlement actually and reasonably
incurred by him in connection with such Proceeding or any claim, issue or matter
therein, if (i) he acted in good faith, and in a manner he reasonably believed
to be in or not opposed to the Company’s best interests; and (ii) with respect
to any criminal Proceeding, had no reasonable cause to believe his conduct was
unlawful.  The Indemnitee shall not be entitled to indemnification in connection
with any Proceeding charging improper personal benefit to the Indemnitee,
whether or not involving action in his official capacity, in which he was judged
liable on the basis that personal benefit was improperly received by him.




5.

Direct and Derivative Actions.  The Indemnitee shall be entitled to the rights
of indemnification provided in this Section 5, by reason of his Corporate
Status, if he is, or is threatened to be made, a party to any Proceeding brought
by a shareholder directly or on behalf of the Company to procure a judgment in
its favor.  Pursuant to this Section, the Indemnitee shall be indemnified
against Expenses actually and reasonably incurred by him or on his behalf in
connection with such Proceeding if he acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the
Company.  Notwithstanding the foregoing, no indemnification against such
Expenses shall be made in respect of any claim, issue or matter in such
Proceeding as to which the Indemnitee shall have been adjudged to be liable to
the Company unless the Delaware Court of Chancery or the court in which such
Proceeding was





3




--------------------------------------------------------------------------------







brought shall determine upon application that, despite the adjudication of
liability but in view of all of the circumstances of the case, the Indemnitee is
fairly and reasonably entitled to indemnification for such Expenses which the
Delaware Court of Chancery or such other court shall deem proper.




The Indemnitee shall not be entitled to the rights of indemnification provided
in this Section 5, by reason of his Corporate Status, if he is, or is threatened
to be made, a party to any Proceeding brought by the Company against Indemnitee,
or files any claim against the Company in a Proceeding.




6.

Indemnification for Expenses of a Witness.  Notwithstanding any other provision
of this Agreement, to the extent that the Indemnitee is, by reason of his
Corporate Status, a witness in any Proceeding, he shall be indemnified against
all Expenses actually and reasonably incurred by him or on his behalf in
connection therewith.




7.

Advancement or Reimbursement of Expenses.  The Company shall advance or
reimburse all reasonable Expenses incurred by or on behalf of the Indemnitee in
connection with any Proceeding within 20 working days after the receipt by the
Company of a statement or statements from the Indemnitee requesting such
advance, advances or reimbursement from time to time, whether prior to or after
final disposition of such Proceeding.  Such statement or statements shall
reasonably evidence the Expenses incurred or to be incurred by the Indemnitee
including providing detailed invoices from attorneys and other parties (unless
an advance retainer).




The Indemnitee understands and agrees that the undertaking required by this
Section 7(ii) shall be an unlimited general obligation of the Indemnitee.




8.

Indemnification Procedure.




(a)

To obtain indemnification under this Agreement, the Indemnitee shall submit to
the Company a written request, including therein or therewith such documentation
and information as is reasonably available to the Indemnitee and is reasonably
necessary to determine whether and to what extent the Indemnitee is entitled to
indemnification.  The Secretary of the Company shall, promptly upon receipt of
such a request for indemnification, advise the Board in writing that the
Indemnitee has requested indemnification.




(b)

Upon written request by the Indemnitee for indemnification pursuant to Section
9(a) hereof, a determination, if required by applicable law, with respect to the
Indemnitee’s entitlement thereto shall be made in good faith and within a timely
manner (i) by the Board by a majority vote of a quorum consisting of
Disinterested Directors; or (ii) if a quorum cannot be obtained or, even if
attainable, a quorum of Disinterested Directors so directs, by (a) Independent
Counsel in a written opinion; or (b) by the shareholders of the Company.  If it
is determined that the Indemnitee is entitled to indemnification, payment to the
Indemnitee shall be made within 10 working days after such determination. The
Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to the Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon





4




--------------------------------------------------------------------------------







reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to the Indemnitee and reasonably necessary to such determination.




9.

Presumptions and Effect of Certain Proceedings.




(a)

If a Change of Control shall have occurred, in making a determination with
respect to entitlement to indemnification hereunder, and following the
procedures in Section 9, as applicable, it shall be presumed that the Indemnitee
is entitled to indemnification under this Agreement if the Indemnitee has
submitted a request for indemnification in accordance with Section 9(a) of this
Agreement, and the Company shall have the burden of proof to overcome that
presumption in connection with the making by any person, persons or entity of
any determination contrary to that presumption.




(b)

If the Indemnitee’s right to indemnification shall not have been made within 30
days after receipt by the Company of the request therefor, the requisite
determination of entitlement to indemnification shall be deemed to have been
made and the Indemnitee shall be entitled to such indemnification, absent (i) a
misstatement by the Indemnitee of a material fact, or an omission of a material
fact necessary to make the Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law; provided, however, that such 30-day period
may be extended for a reasonable time, not to exceed an additional 30 days, if
the person, persons or entity making the determination with respect to
entitlement to indemnification in good faith requires such additional time for
the obtaining or evaluating of documentation and/or information relating
thereto; and provided, further, that the foregoing provisions of Section 10(b)
shall not apply (i) if the determination of entitlement to indemnification is to
be made by the shareholders pursuant to Section 9(b) of this Agreement and if
(A) within 15 days after receipt by the Company of the request for such
determination the Board has resolved to submit such determination to the
shareholders for their consideration at an annual meeting thereof to be held
within 75 days after such receipt and such determination is made thereat, or (B)
a special meeting of shareholders is called within 15 days after such receipt
for the purpose of making such determination, such meeting is held for such
purpose within 60 days after having been so called and such determination is
made thereat, or (ii) if the determination of entitlement to indemnification is
to be made by Independent Counsel pursuant to Section 9(b) of this Agreement.




(c)

The termination of any Proceeding or of any claim, issue or matter therein, by
judgment, order, settlement, conviction or upon a plea of nolo contendere or its
equivalent, shall not (except as otherwise expressly provided in this Agreement)
of itself adversely affect the right of the Indemnitee to indemnification or
create a presumption that the Indemnitee did not act in good faith and in a
manner which he reasonably believed to be in or not opposed to the best
interests of the Company, and with respect to any criminal Proceeding, that the
Indemnitee had reasonable cause to believe that his conduct was unlawful.








5




--------------------------------------------------------------------------------







10.

Remedies of the Indemnitee.




(a)

In the event that (i) a determination is made pursuant to Section 9 of this
Agreement that the Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 8
of this Agreement, (iii) the determination of entitlement to indemnification is
to be made by Independent Counsel pursuant to Section 9(b) of this Agreement and
such determination shall not have been made and delivered in a written opinion
within 90 days after receipt by the Company of the request for indemnification,
(iv) payment of indemnification is not made pursuant to Section 5 of this
Agreement within 10 days after receipt by the Company of a written request
therefor, or (v) payment of indemnification is not made within 10 days after a
determination has been made that the Indemnitee is entitled to indemnification
or such determination is deemed to have been made pursuant to Section 9 or 10 of
this Agreement, the Indemnitee shall be entitled to an adjudication in an
appropriate court of the State of Delaware, or in any other court of competent
jurisdiction, of his entitlement to such indemnification or advancement or
reimbursement of Expenses.  The Indemnitee shall commence such proceeding
seeking an adjudication within 180 days following the date on which the
Indemnitee first has the right to commence such proceeding pursuant to this
Section 10(a).




(b)

In the event that a determination shall have been made pursuant to Section 9 of
this Agreement that the Indemnitee is not entitled to indemnification, any
judicial proceeding commenced pursuant to this Section 10 shall be conducted in
all respects as a de novo trial on the merits and the Indemnitee shall not be
prejudiced by reason of that adverse determination.  If a Change of Control
shall have occurred, in any judicial proceeding commenced pursuant to this
Section 10, the Company shall have the burden of proving the Indemnitee is not
entitled to indemnification or advancement or reimbursement of Expenses, as the
case may be.




(c)

If a determination shall have been made or deemed to have been made pursuant to
Section 8 or 9 of this Agreement that the Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding commenced pursuant to this Section 10, absent (i) a
misstatement by the Indemnitee of a material fact, or an omission of a material
fact necessary to make the Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law.




(d)

The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 10 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Company is bound by all the provisions of this Agreement.




(e)

In the event that the Indemnitee, pursuant to this Section 10, seeks a judicial
adjudication to enforce his rights under, or to recover damages for breach of,
this Agreement, the Indemnitee shall be entitled to recover from the Company,
and shall be indemnified by the Company against, any and all Expenses (of the
types described in the definition of Expenses in Section 1 of this Agreement)
actually and reasonably incurred by him





6




--------------------------------------------------------------------------------







in such judicial adjudication, but only if he prevails therein.  If it shall be
determined in said judicial adjudication that the Indemnitee is entitled to
receive part but not all of the indemnification or advancement of Expenses
sought, the Expenses incurred by the Indemnitee in connection with such judicial
adjudication shall be appropriately prorated.




11.

Non-Exclusivity; Survival of Rights; Insurance; Subrogation.




(a)

The rights of indemnification and to receive advancement of Expenses as provided
by this Agreement shall not be deemed exclusive of any other rights to which the
Indemnitee may at any time be entitled under applicable law, the Articles of
Incorporation, the Bylaws, any agreement, a vote of shareholders or a resolution
of directors, or otherwise.  No amendment, alteration or repeal of this
Agreement or any provision hereof shall be effective as to any Indemnitee with
respect to any action taken or omitted by such Indemnitee in his Corporate
Status prior to such amendment, alteration or repeal.




(b)

To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, agents or
fiduciaries of the Company or of any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise which such person
serves at the request of the Company, the Indemnitee shall be covered by such
policy or policies in accordance with its or their terms to the maximum extent
of the coverage available for any such director, officer, employee or agent
under such policy or policies.




(c)

In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.




(d)

The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder if and to the extent that the
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.




(e)

The Company may, to the full extent authorized by law, create a trust fund,
grant a security interest and/or use other means (including, without limitation,
letters of credit, surety bonds and other similar arrangements) to ensure the
payment of such amounts as may become necessary to effect indemnification
provided hereunder.




12.

Duration of Agreement.  This Agreement shall continue until and terminate upon
the later of:  (a) six years after the date that the Indemnitee shall have
ceased to serve as a director, officer, employee, agent or fiduciary of the
Company or of any other corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise which the Indemnitee served at the request of
the Company; or (b) the final termination of all pending Proceedings in respect
of which the Indemnitee is granted rights of indemnification or advancement or





7




--------------------------------------------------------------------------------







reimbursement of Expenses hereunder and of any proceeding commenced by the
Indemnitee pursuant to Section 11 of this Agreement relating thereto.  




13.

Exceptions to Indemnification Rights.  Notwithstanding any other provision of
this Agreement, except for Indemnification or advancement of Expenses in a
Proceeding to enforce or claim therein to enforce the provisions of that
Agreement, the Indemnitee shall not be entitled to Indemnification or
advancement of Expenses with respect to any Proceeding, or any claim therein,
brought or made by him against the Company or the Company against the
Indemnitee; except as provided in the Company’s Certificate of Incorporation.
 Provided further that no right of indemnification under the provisions set
forth herein shall be available to the Indemnitee unless within 15 days after
the later of (i) the filing of or (ii) learning of any such Proceeding he shall
have offered the Company in writing the opportunity to handle and defend such
Proceeding at its own expense.




14.

Gender.  Use of the masculine pronoun shall be deemed to include usage of the
feminine pronoun where appropriate.




15.

Successors.  Subject to the provisions of this Agreement, this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective legal representatives, successors and assigns.




16.

Severability.  In the event any parts of this Agreement are found to be void,
the remaining provisions of this Agreement shall nevertheless be binding with
the same effect as though the void parts were deleted.




17.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.  The execution of this Agreement may be by actual
or facsimile signature.




18.

Benefit.  This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their legal representatives, successors and assigns.




19.

Notices and Addresses.  All notices, offers, acceptance and any other acts under
this Agreement (except payment) shall be in writing, and shall be sufficiently
given if delivered to the addressee in person, by Federal Express or similar
receipted delivery, or by email delivery as follows:




The Company:

Aspen Group, Inc.

276 Fifth Avenue

New York, NY 10001

Attention: Mr. Michael Mathews

Email: ______________________




with a copy to:

Michael D. Harris, Esq.

Nason, Yeager, Gerson, White & Lioce, P.A.

3001 PGA Boulevard, Suite 305





8




--------------------------------------------------------------------------------







Palm Beach Gardens, FL 33410

Email: ______________________




To the Indemnitee:

Frank Cotroneo

______________________

______________________

Email: ________________




With a copy to:

Dealy Silberstein & Braverman, LLP

Attn: Milo Silberstein, Esq.

225 Broadway, Suite 1405

New York, New York 10007

Email: ___________________




or to such other address as either of them, by notice to the other may designate
from time to time.  Time shall be counted to, or from, as the case may be, the
delivery in person or by mailing.




20.

Attorneys’ Fees.  In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding relating to this Agreement is
filed, the prevailing party shall be entitled to an award by the court of
reasonable attorneys’ fees, costs and expenses.




21.

Oral Evidence.  This Agreement constitutes the entire Agreement between the
parties and supersedes all prior oral and written agreements between the parties
hereto with respect to the subject matter hereof.  Neither this Agreement nor
any provision hereof may be changed, waived, discharged or terminated orally,
except by a statement in writing signed by the party or parties against which
enforcement or the change, waiver discharge or termination is sought.




22.

Governing Law.  This Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided herein or performance shall be
governed or interpreted according to the internal laws of the State of Delaware
without regard to choice of law considerations.  




23.

Arbitration.  Any controversy, dispute or claim arising out of or relating to
this Agreement, or its interpretation, application, implementation, breach or
enforcement which the parties are unable to resolve by mutual agreement, shall
be settled by submission by either party of the controversy, claim or dispute to
binding arbitration in New York County, New York (unless the parties agree in
writing to a different location), before a single arbitrator in accordance with
the rules of the American Arbitration Association then in effect.  In any such
arbitration proceeding the parties agree to provide all discovery deemed
necessary by the arbitrator.  The decision and award made by the arbitrator
shall be final, binding and conclusive on all parties hereto for all purposes,
and judgment may be entered thereon in any court having jurisdiction thereof.








9




--------------------------------------------------------------------------------







24.

Section or Paragraph Headings.  Section headings herein have been inserted for
reference only and shall not be deemed to limit or otherwise affect, in any
matter, or be deemed to interpret in whole or in part any of the terms or
provisions of this Agreement.







[Signature Page To Follow]





10




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year indicated below.







 

 

ASPEN GROUP, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

Date

 

 

Michael Mathews

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

Date

 

 

Frank J. Cotroneo





















































11


